Requestor: Norman W. Seiter, Jr., Town Attorney Town of Williamstown 5847 Main Street Mexico, New York 13114
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have indicated that a newly appointed member of the town board is also the president of an independent fire company in the town that contracts with the town for the provision of fire protection services. You ask whether this person may hold these two positions and, if so, whether any conflicts of interests result requiring recusal from certain deliberations.
In opinions of this office, we have emphasized that public officers have responsibility to exercise their duties solely in the public interest (1986 Op Atty Gen [Inf] 101; 1984 Op Atty Gen [Inf] 122). Public officers should avoid circumstances which compromise their ability to make impartial judgments. The appearance of impropriety should be avoided in order to maintain public confidence in government.
We note that the governing body of each local government, including towns, is required to adopt a code of ethics setting forth the standards of conduct reasonably expected of their officers and employees (General Municipal Law, § 806[1]). The code of ethics is required to include standards relating to the conduct of officers and employees of the municipality (ibid.). You should examine the town's code of ethics to determine whether any regulations therein apply to the question you have raised.
In our view, it is sufficient that the town board member recuse himself from participating in any matters relating to the contract with the fire company for fire protection services. We believe that he would have a personal interest in such matters that might compromise his impartiality and, in any event, his participation in such matters would create an appearance of impropriety. Since the conflicts created by these dual interests do not extensively affect the duties of the town board member, in our view he is not barred from holding both positions.
We conclude that a town board member must recuse himself from participating in any matters relating to a contract for fire protection services between the town and a private fire company for which he serves as president.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.